Citation Nr: 0709260	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  05-28 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel






INTRODUCTION

The veteran served on active duty from October 1966 to July 
1968, to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Detroit, Michigan that denied the veteran's claim of 
entitlement to service connection for PTSD on the basis that 
the veteran failed to submit new and material evidence 
sufficient to reopen that claim.  The veteran perfected a 
timely appeal of this determination.

In June 2006, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  In a decision dated April 1997, the Board denied the 
veteran's original claim of entitlement to service connection 
for PTSD.  Neither the veteran nor the Board filed a motion 
for reconsideration of that decision.

2.  In a decision date July 1999, the RO denied the veteran's 
request to reopen his claim for service connection for PTSD 
by finding that the veteran had failed to submit new and 
material evidence.  He was properly notified and did not file 
an appeal, and that decision became final.

3.  The evidence received since the July 1999 RO decision is 
not cumulative or redundant, and, when considered with 
previous evidence of record, relates to an unestablished fact 
and raises a reasonable possibility of substantiating the 
veteran's claim of entitlement to service connection for 
PTSD.  

4.  The record contains medical evidence showing that the 
veteran has PTSD that is related to stressors he experienced 
during active duty service.


CONCLUSIONS OF LAW

1.  Subsequent to the final July 1999 RO decision, new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for PTSD.  38 U.S.C.A. 
§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2006).

2.  Resolving all reasonable doubt in favor of the veteran, 
the criteria for establishing entitlement to service 
connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107), enacted 
in November 2000, includes an enhanced duty on the part of VA 
to notify those claiming VA benefits as to the information 
and evidence necessary to substantiate a claim.  VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005);  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

To comply with the requirements of the VCAA, the RO must 
satisfy the following four requirements.  First, the RO must 
inform the claimant of the information and evidence not of 
record that is necessary to substantiate the claim.  38 
U.S.C.A.        § 5103; 38 CFR § 3.159(b)(1) (2006).  Second, 
the RO must inform the claimant of the information and 
evidence the VA will seek to provide.  Id.  Third, VA must 
inform the claimant of the information and evidence the 
claimant is expected to provide.  Id.  Finally, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Id.  In 
this regard, the RO notified the veteran of the above-
mentioned VCAA requirements as reflected in the February and 
June 2003 letters.

The VCAA requires, in the context of a request to reopen, the 
Secretary to look at the bases for the denial of the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found to be insufficient in the previous denial.  The 
veteran must also be notified of what constitutes "new" and 
"material" evidence to reopen the previously denied claim.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, any 
deficiency regarding compliance with such notice is deemed 
harmless in this case, because the veteran's claim for 
service connection for PTSD has been reopened herein below.

Moreover, while the veteran has not been apprised of what 
type of information and evidence will be needed to establish 
a disability rating or an effective date for the disability 
on appeal, there is no need to remand this matter to the RO 
for corrective notice.  Cf. Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  This is so because of the favorable outcome 
herein below, and because such notice will be provided by the 
RO.

With respect to the duty to assist, all relevant, identified, 
and available evidence has been obtained.  Among other 
things, the veteran's service medical records, service 
personnel records, and certain post-service medical records 
have been associated with the claims file.

New and Material Evidence

The Board, in the first instance, must rule on the matter of 
reopening the claim.  The Board has jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  

Generally, a claim, which has been denied in an unappealed RO 
decision or Board decision, may not thereafter be reopened 
and allowed.  38 U.S.C.A. § 7104(b),  7105 (c) (West 2002).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

For purposes of this appeal, "new" evidence is defined as 
evidence not previously submitted to agency decision makers; 
and "material" evidence is defined as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unstablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (effective from August 29, 2001).

Furthermore, in determining whether evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curium).  The Board must review all of the 
evidence submitted since the last final disallowance of the 
claim on any basis in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

The pertinent evidence of record at the time of the April 
1997 Board decision included the claimant's service medical 
records (SMRs) and post service VA and private treatment 
records.  The SMRs, including his July 1968 discharge 
examination report, do not contain any finding or diagnosis 
of a psychiatric disorder.  Post service private records 
dated in the 1980s show treatment for disabilities not 
psychiatric in nature.  VA records from 1990 also reflect 
treatment for a disability that was not psychiatric in 
nature.  In 1992, however, the veteran was seen for possible 
anxiety-depression at a VA facility.  Major depression was 
diagnosed in March 1993.  April 1993 treatment records from a 
private facility include a diagnosis of anxiety disorder.  
Additional private records from May 1993 include a diagnosis 
of schizophrenia, paranoid type.  

Also of evidence in 1997 were forms from General Motors dated 
in 1993 and 1994 from various private physicians which 
indicated that the physicians found that the veteran was 
unable to work.  

A VA examination report from January 1994 was of record which 
showed that the veteran had previously taken medication for 
depression.  The diagnoses included depression.  The 
discharge diagnoses on VA hospitalization records dated in 
February 1994 were "X" somatization disorder and dependent 
personality disorder.  A VA psychiatric examination in April 
1994 showed Axis I diagnoses with probably dysthymia and 
possible hypochondriasis.  On Agent Orange exam in April 
1994, the diagnoses included depression.  Also, an October 
1994 report from a private medical facility indicated a 
diagnosis of chronic fatigue immunodeficiency syndrome.  

The claim was denied by the Board in April 1997 in that there 
was no competent evidence that PTSD existed.  

The evidence on file at the time of the July 1999 RO decision 
consisted of 1993 outpatient treatment records, a 1993 
referral from a social worker, a favorable decision by the 
Social Security Administration (SSA) showing disability due 
depression and a personality disorder, a SSA notice of 
garnishment, an April 1999 reports pertaining to the 
veteran's employment at General Motors, and a statement from 
the veteran that was received in April 1999.  Since this 
evidence did not tend to show a diagnosis of PTSD that could 
be associated with an in-service stressor, the RO determined, 
in the July 1999 rating decision, that such evidence did not 
constitute new and material evidence sufficient to reopen the 
claim for service connection for PTSD.

The evidence presented or secured since the July 1999 RO 
decision consists of additional VA medical records including 
a definitive diagnosis of PTSD and various statements and 
testimony submitted by the veteran regarding his alleged in-
service stressors.  Additionally, a history of the activities 
of the 577th Engineer Battalion in Vietnam was associated 
with the claims file.  That information verified that Tuy Hoa 
was the documented main base area location for the 577th and 
that the base received automatic weapons fire in September 
1967 that resulted in the death of a soldier and the wounding 
of there others.

The Board finds that the aforementioned evidence is new, in 
that it was not part of the record before the RO issued its 
decision in July 1999.  It is also new in establishing a 
diagnosis of PTSD and in the suggesting of stressors in 
service.  At the time of the 1999 decision, the veteran had 
never submitted verifiable details as to what stressors he 
incurred during service.  Subsequent to the RO's 1999 
decision, he provided statements and testimony regarding a 
boat that took on enemy fire and exploded, as well as 
regarding the land mine explosions associated with being a 
construction machine operator.  He witnessed these incidents, 
and he also told of feelings of fear during his time in 
Vietnam.  

After careful consideration of this evidence, moreover, the 
Board finds that it is new and material, sufficient to reopen 
the claim of entitlement to service connection for PTSD.  The 
new evidence is material in establishing a fact necessary to 
substantiate the claim of service connection, namely, a 
present disability.  See 38 C.F.R.             § 3.303; 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 
1110 requires current symptomatology at the time the claim is 
filed in order for a veteran to be entitled to compensation).  
It also indicates service in combat-like conditions, a fact 
which will aid the veteran in establishing his claim.  38 
U.S.C.A. § 1154; 38 C.F.R. § 3.304.  As such, this new 
evidence materially alters the previous evidentiary picture 
and, indeed, raises a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. §§ 3.156, 3.303.  It 
is thus new and material within the meaning of applicable law 
and regulations.  New and material evidence having been 
received, the claim of service connection for PTSD is 
reopened.

Service Connection

Pursuant to the foregoing, the veteran is entitled to have 
the merits of his claim considered on a de novo basis.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and a current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999). The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record, and an 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1131.

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).  With regard to 
the second PTSD criterion, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A.       § 
1154(b) (West 2002 & Supp. 2005); 38 C.F.R. § 3.304(d) 
(2006).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

The medical evidence of record reveals psychiatric diagnoses 
that include PTSD.  With regard to the question of 
verification of the veteran's alleged stressors, his 
personnel records disclose that he was assigned primarily to 
units of the 577th Battalion while serving in Vietnam.  His 
military occupational specialty was as a construction machine 
operator.  Information recently provided by the veteran 
includes a report of the activities of the 577th Engineer 
Battalion covering several months when the veteran was 
assigned to it in 1967.  The information shows that the unit 
was exposed to automatic weapons fire, as well as active land 
mines, and that injuries and death occurred among the ranks.  
The veteran recalled that he was a construction machine 
operator who had to drive a very large, heavy and wide-loaded 
vehicle in Vietnam territory that was covered with active 
land mines; and, when triggered by the vehicle, the mines 
exploded causing injuries and death to members of his unit.  
The Board finds that the personnel record and report is 
sufficient information to verify that the veteran himself was 
a participant in operations that presented life or death 
situations and created an overall fearful and traumatic 
experience of being a construction machine operator in 
Vietnam.  See Pentecost v. Principi, 16 Vet. App.124 (2002); 
38 C.F.R. § 3.102.  Thus, the Board determines that the 
record contains credible supporting evidence that the 
veteran's claimed in-service stressors occurred.

In this case, the evidence of record shows that the veteran 
has been diagnosed with PTSD and that this condition seems to 
be associated with his Vietnam experience.  Further, in light 
of the Court's decision in Pentecost, the Board finds that 
the record contains credible supporting evidence that the 
reported in-service stressors actually occurred.  Therefore, 
given the specific facts of this case, and resolving all 
reasonable doubt in favor of the veteran, the Board 
determines that service connection for PTSD is warranted.  
See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304


	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened.  

Entitlement to service connection for PTSD is granted.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


